 1

 2

 3                                 UNITED STATES DISTRICT COURT
 4                                          DISTRICT OF NEVADA
 5                                                 ***
 6    NATIONSTAR MORTGAGE, LLC,                            Case No. 2:17-cv-00617-RFB-BNW
 7                             Plaintiff,
                                                           ORDER
 8          v.
 9    VEGAS PROPERTY SERVICES, INC., et al.,
10                             Defendants.
11

12          Presently before the court is defendant Vegas Property Services, Inc.’s motion to

13   substitute attorney and to extend the deadline to respond to plaintiff Nationstar Mortgage, LLC’s

14   motion for summary judgment (ECF Nos. 55, 56). Vegas Property requests the extension to

15   allow its new attorney adequate time to respond to the motion and proposes a briefing schedule

16   for the motion for summary judgment, which is now fully briefed. Nationstar did not oppose

17   Vegas Property’s motion, which constitutes a consent to the granting of the motion. See LR 7-

18   2(d). Accordingly, the court will grant the motion.

19          IT IS THEREFORE ORDERED that the Motion to Substitute Attorney for Defendant

20   Vegas Property Services, Inc., and Motion to Extend Deadline to File Response to Plaintiff

21   Nationstar Mortgage LLC’s Motion for Summary Judgment (ECF Nos. 55, 56) is GRANTED.

22          IT IS FURTHER ORDERED that the clerk of court must update the docket to reflect the

23   substitution of attorney Christopher Yergensen in place of Luis Ayon as attorney for Vegas

24   Property Services, Inc.

25          DATED: October 16, 2019, nunc pro tunc August 22, 2019

26

27
                                                           BRENDA WEKSLER
28                                                         UNITED STATES MAGISTRATE JUDGE
